


Exhibit 10.2


NORTHSTAR REAL ESTATE INCOME II, INC.
 
SECOND AMENDED AND RESTATED DISTRIBUTION SUPPORT AGREEMENT
 
SECOND AMENDED AND RESTATED DISTRIBUTION SUPPORT AGREEMENT (the “Agreement”)
dated October 16, 2015 by and between NorthStar Realty Finance Corp. (“NRFC”)
and NorthStar Real Estate Income II, Inc. (the “Company”).
 
WHEREAS, the Company has registered for public sale (the “Offering”) a maximum
of $1,650,000,000 in shares of its common stock, $0.01 par value per share (the
“Shares”), of which amount: (a) up to $1,500,000,000 in Shares are being offered
to the public pursuant to the Company’s primary offering; and (b) up to
$150,000,000 in Shares are being offered to stockholders of the Company (the
“Stockholders”) pursuant to the Company’s distribution reinvestment plan;


WHEREAS, the net proceeds of the Offering will be invested in a diversified
portfolio of commercial real estate loans, commercial real-estate related debt
securities and other select real estate equity investments;
 
WHEREAS, to ensure that the Company had a sufficient amount of funds to pay cash
distributions to Stockholders during the Offering, the Company and NRFC entered
into a Distribution Support Agreement dated May 2, 2013 (the “Original
Agreement”), pursuant to which NRFC agreed to purchase up to an aggregate of
$10,000,000 in Shares in accordance with the terms set forth therein;


WHEREAS, the board of directors of the Company determined to extend the term of
the Offering until May 6, 2016, and, as a result, the Company and NRFC agreed to
amend and restate the Original Agreement on March 4, 2015 (the “Amended and
Restated Agreement”) to extend the term of the Original Agreement to ensure that
the Company has a sufficient amount of funds to pay cash distributions to
Stockholders during the Offering, as extended; and


WHEREAS, the board of directors of the Company has determined to reclassify the
Shares offered pursuant to the Offering into Class A shares, $0.01 par value per
share (the “Class A Shares”), and Class T shares, $0.01 par value per share (the
“Class T Shares”), and, as a result, the Company and NRFC desire to amend and
restate the Amended and Restated Agreement to reflect that any Shares purchased
by NRFC pursuant to this Agreement shall be Class A Shares.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
1.             Definitions.  The following terms, when used herein, shall have
the following meanings:
 
“Affiliate” means with respect to any Person: (i) any Person directly or
indirectly controlling, controlled by, or under common control with such other
Person; (ii) any Person directly or indirectly owning, controlling, or holding
with the power to vote 10% or more of the outstanding voting securities of such
other Person; (iii) any legal entity for which such Person acts as an executive
officer, director, trustee, or general partner; (iv) any Person 10% or more of
whose outstanding voting securities are directly or indirectly owned,
controlled, or held, with power to vote, by such other Person; and (v) any
executive officer, director, trustee, or general partner of such other Person.
 

1

--------------------------------------------------------------------------------




“Agreement” has the meaning set forth in the recitals.
 
“Business Day” means any day other a Saturday, a Sunday or a day on which banks
are required or permitted to close in New York, New York.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.
 
“Company” has the meaning set forth in the recitals.
 
“Distribution Shortfall” means, with respect to any calendar quarter during the
Term, the amount by which Quarterly Distributions exceed MFFO for such quarter
or, in the event MFFO is negative, the amount of the Quarterly Distributions for
such quarter.
 
“Invested Capital” means the amount calculated by multiplying the total number
of Class A Shares purchased by Stockholders by the Issue Price, reduced by: (i)
any amounts paid by the Company to repurchase Class A Shares pursuant to the
Company’s plan for redemption of Class A Shares; and (ii) the aggregate amount
of net sale proceeds distributed to Stockholders as a result of the sale of one
or more of the Company’s investments.
 
“Issue Date” has the meaning set forth in Section 3(b) hereof.
 
“Issue Price” means the gross price per Class A Share the original purchasers of
Class A Shares paid to the Company for the Class A Shares (as adjusted for any
stock dividends, combinations, splits, recapitalizations and the like with
respect to the Class A Shares).
 
“MFFO” means the Company’s modified funds from operations as disclosed in the
Company’s Periodic Report filed with respect to the applicable period.
 
“NRFC” has the meaning set forth in the recitals.
 
“NS Real Estate Income Advisor” means NSAM J-NSII Ltd.


“NSAM” means NorthStar Asset Management Group Inc.
 
“Offering” has the meaning set forth in the recitals.


“Original Agreement” has the meaning set forth in the recitals.
 
“Periodic Report” means the Company’s quarterly report on Form 10-Q or annual
report on Form 10-K, as applicable.
 
“Person” means an individual, corporation, partnership, estate, trust (including
a trust qualified under Section 401(a) or 501(c) (17) of the Internal Revenue
Code), a portion of a trust permanently set aside for or to be used exclusively
for the purposes described in Section 642(c) of the Code, association, private
foundation within the meaning of Section 509(a) of the Code, joint stock company
or other entity,

2

--------------------------------------------------------------------------------




or any government or any agency or political subdivision thereof, and also
includes a group as that term is used for purposes of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended.
 
“Prospectus” means the prospectus for the Offering, as amended or supplemented,
filed with the SEC at or after the effective date of the Company’s registration
statement on Form S-11 (including financial statements, exhibits and all other
documents related thereto filed as a part thereof or incorporated therein),
pursuant to the Securities Act of 1933, as amended, and the applicable rules and
regulations of the SEC promulgated thereunder.
 
“Purchase Price” means, as of any given date, the per share price payable in the
Offering, net of the per share selling commissions and dealer manager fees
specified in the Prospectus.
  
“Quarterly Distributions” means the aggregate amount of cash distributions paid
to Stockholders during a calendar quarter.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Shares” has the meaning set forth in the recitals.
 
“Stockholders” has the meaning set forth in the recitals.
 
“Stockholders’ 7% Return” means, as of any date, an aggregate amount equal to a
7% cumulative, non-compounded, annual return on Invested Capital (calculated
like simple interest on a daily basis based on a 365 day year).  For purposes of
calculating the Stockholders’ 7% Return, Invested Capital shall be determined
for each day during the period for which the Stockholders’ 7% Return is being
calculated.
 
“Threshold Amount” means an amount equal to the Stockholders’ 7% Return,
prorated for such quarter.
 
“Term” has the meaning set forth in Section 4 hereof.
 
2.     Share Purchase Commitment.  In the event of a Distribution Shortfall for
any calendar quarter during the Term, NRFC shall purchase Class A Shares from
the Company in an amount equal to the Distribution Shortfall; provided, however,
that NRFC shall not be obligated to purchase Class A Shares for any quarter in
which MFFO for such quarter exceeds the Threshold Amount and further provided,
that NRFC’s obligation to purchase Class A Shares pursuant to this Agreement
shall be limited to an aggregate of $10,000,000 in Class A Shares (including
amounts purchased to satisfy the minimum Offering amount).  NRFC’s remaining
commitment to purchase Class A Shares under this Agreement shall be limited to
an aggregate of $6,106,279 after reductions for (a) NRFC’s initial $2,000,007
purchase of Class A Shares to satisfy the minimum Offering amount and (b) NRFC’s
subsequent purchase of 210,413 Class A Shares for an aggregate purchase price of
$1,893,714 to fund prior Distribution Shortfalls. Any Class A Shares purchased
by NRFC pursuant to this Section 2 shall be purchased pursuant to the Offering
and at the Purchase Price in effect as of the date of purchase of the Class A
Shares.
 
3.     Procedure for Purchase of Class A Shares.
 
(a)   In the event of a Distribution Shortfall, the Company shall deliver to
NRFC a written notice within ten (10) Business Days following the Company’s
filing with the SEC of its Periodic Report for

3

--------------------------------------------------------------------------------




such calendar quarter specifying the number of Class A Shares to be purchased by
NRFC pursuant to Section 2 above and the Company’s calculation of the
Distribution Shortfall.
 
(b) On the fifth Business Day following the delivery of such notice (the “Issue
Date”), the Company shall issue to NRFC the Class A Shares being sold against
NRFC’s delivery of an executed subscription for the Offering and payment of the
purchase price for such Class A Shares by wire transfer of immediately available
funds.
 
4.     Term.  This Agreement shall be in effect until the earlier of (a) the
third anniversary of the commencement of the Offering or (b) the date upon which
neither NSAM J-NSII Ltd nor another Affiliate of NSAM is serving as the
Company’s Advisor (as such term is defined in the Company’s Articles of
Incorporation, as amended from time to time) with responsibility for the
Company’s day-to-day operations (the “Term”).
 
5.             Notices.  All notices shall be in writing and shall be given or
made, by delivery in person or by guaranteed delivery overnight courier to NRFC
at the address set forth below:
 
NorthStar Realty Finance Corp.
399 Park Avenue, 18th Floor
New York, NY 10022
Attention:  Ronald J. Lieberman, Executive Vice President, General Counsel and
Secretary
 
or to such other address as NRFC may designate to the Company in writing. 
Notices shall be effective upon receipt in the case of personal delivery or one
Business Day after being sent in the case of delivery by overnight courier.
 
6.             Voting Agreement.  NRFC agrees, and shall cause any of its
Affiliates to whom it may transfer Class A Shares to agree on behalf of itself
and to require any subsequent transferees that are Affiliates to agree that,
with respect to any Class A Shares purchased pursuant to this Agreement or
otherwise acquired, it will not vote or consent on matters submitted to the
Stockholders regarding any transaction between the Company and any Affiliate of
NRFC, including without limitation, the removal of NSAM J-NSII Ltd or any of its
Affiliates as the Company’s Advisor (as such term is defined in the Company’s
Articles of Incorporation, as amended from time to time).  This voting
restriction shall survive until such time that NSAM J-NSII Ltd or any of its
Affiliates is no longer serving as the Company’s Advisor.
 
7.             Assignment; Third Party Beneficiaries.  This Agreement may not be
assigned by either party; provided, however, that NRFC may assign its
obligations under this Agreement to any one or more of its Affiliates, but no
such assignments shall relieve NRFC of its obligations hereunder.  This
Agreement shall inure to the benefit of and shall be binding upon the heirs,
executors, administrators, legal representatives, successors and assigns of the
parties hereto.
 
8.             Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York without
reference to conflict of laws provisions.
 
9.             Amendment.  No amendment, modification or waiver of this
Agreement will be valid unless made in writing and duly executed by each party
hereto.
 

4

--------------------------------------------------------------------------------




10.          Entire Agreement.  This agreement constitutes the entire
understanding between the parties with respect to the subject matter hereof. 
This agreement may be executed in one or more counterparts.
 
[The remainder of this page is intentionally left blank.  Signature page
follows.]

5

--------------------------------------------------------------------------------






     


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
 
 
 
 
 
 
 
NORTHSTAR REAL ESTATE INCOME II, INC.
 
 
 
 
 
 
 
By:
  /s/ Jenny B. Neslin
 
Name:
Jenny B. Neslin
 
Title:
General Counsel and Secretary
 
 
 
NORTHSTAR REALTY FINANCE CORP.
 
 
 
 
By:
  /s/ Jenny B. Neslin
 
Name:
Jenny B. Neslin
 
Title:
Associate General Counsel and Assistant Secretary

 









6